 



EXHIBIT 10.19
CONFIDENTIAL TREATMENT REQUESTED

LONGRUN2 TECHNOLOGY LICENSE AGREEMENT

     This LongRun2 Technology License Agreement (“Agreement”) is made and
entered into as of January 20, 2005 (“Effective Date”), by and between Transmeta
Corporation, a Delaware corporation having its principal place of business at
3990 Freedom Circle, Santa Clara, CA 95054, U.S.A. (“Transmeta”), and Sony
Corporation (“Sony”), a Japanese corporation having its principal place of
business at 6-7-35 Kitashinagawa, Shinagawa-ku, Tokyo 141-0001, Japan (“Sony”).

RECITALS

     A. Transmeta develops and sells software-based microprocessors and related
hardware and software technologies.

     B. Transmeta has developed certain proprietary power management and related
technologies, including Transmeta Technology (as defined below).

     C. Sony desires that Transmeta grant Sony a license under Transmeta’s
Intellectual Property Rights (as defined below) in and to the Transmeta
Technology, and Transmeta is willing to grant Sony such a license, subject to
and in accordance with the terms and conditions of this Agreement, for Sony to
use the Transmeta Technology with its * * * CMOS technology generations, and any
intermediate (i.e., internode) generations thereof.

     D. Sony desires that Transmeta provide Sony with certain technology
transfer and technical support services related to the Transmeta Technology and
Transmeta is willing to provide Sony with such services, subject to and in
accordance with the terms of this Agreement.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



1.   DEFINITIONS   1.1   “Foundry Service” means the service of manufacturing
semiconductor wafers on behalf of third parties where the manufacturer provides
the third parties with process information (such as design rules) and/or cell
libraries, function block or macro (such as, by way of example, but not
limitation, a digital or analog block or cell library) to be incorporated into
the wafers.   1.2   "Have Manufactured” means for Sony (or a sublicensed Sony
Subsidiary (as defined below)) to contract with a third party or parties to
perform designing or manufacturing functions for and on behalf of Sony (or the
sublicensed Sony Subsidiary).



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   1   January 2005

 



--------------------------------------------------------------------------------



 



1.3   “Intellectual Property Rights” means patent rights (including patent
applications and disclosures), mask work rights, copyrights, rights in trade
secrets and know-how, and any other intellectual property rights recognized in
any country or jurisdiction in the world, exclusive of rights in and to
trademarks, trade names, logos, service marks, other designations of source and
design patents and design patent applications.   1.4   “LongRun2 Products” means
CMOS integrated circuit semiconductor devices that are based on, manufactured
utilizing, embody, implement, incorporate or practice the Transmeta Technology,
in whole or in part.   1.5   “Patent(s)” means any patent(s) or patent
application(s), worldwide, owned or controlled by a party at any time during the
term of this Agreement, except for design patents and design patent
applications.   1.6   “Sony Improvements” means any improvements, modifications,
enhancements, extensions to or derivative works directly based upon the
Transmeta Technology, in whole or in part, developed by or for Sony or a Sony
Subsidiary by any employee, contractor, consultant or agent of Sony or a
Subsidiary who has had access to Transmeta Technology pursuant to this Agreement
or the Mutual NDA (defined in Section 3.1).   1.7   “Subsidiary” means any
entity that a party controls. For purpose of this definition, “controls” means
having: (i) ownership of more than fifty percent (50%) of the equity securities
entitled to vote for the election of directors (or, in the case of an entity
that is not a corporation, for the election of the corresponding managing
authority); or (ii) the right to vote for or appoint a majority of the board of
directors or other governing body of such entity. Any entity will be deemed to
be a “Subsidiary” only so long as such control exists. Subsidiary(ies) of Sony
will be referred to as “Sony Subsidiary(ies)” and those of Transmeta will be
referred to as “Transmeta Subsidiary(ies)”.   1.8   “Transmeta Technology” means
Transmeta’s proprietary power management and related technologies described in
Exhibit A attached hereto, and including any improvements, modifications,
enhancements, extensions thereto or derivative works based thereon, in whole or
in part, developed by or for Transmeta or Transmeta Subsidiaries, that Transmeta
provides to Sony pursuant to the terms of this Agreement.   1.9   “Transmeta
Technology Deliverables” means those items of Transmeta Technology specified in
Exhibit A, attached hereto, that Transmeta will deliver to Sony in accordance
with the terms of this Agreement.   1.10   “Transmeta Documents” means the
documents included in the Transmeta Technology Deliverables specified in
Exhibit A, attached hereto, that Transmeta will deliver to Sony pursuant to the
terms of this Agreement.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   2   January 2005

 



--------------------------------------------------------------------------------



 



2.   LICENSES, LICENSE ROYALTIES AND NON-ASSERTION RIGHTS   2.1   License Grant.
Subject to Sony’s compliance with all of the terms and conditions of this
Agreement (including, without limitation, timely payment of all applicable fees,
royalties and any other amounts payable hereunder), Transmeta hereby grants to
Sony a worldwide, nonexclusive, nontransferable (except as specified in
Section 12.1), non-sublicensable (except as specified in Section 2.2) and
royalty-bearing license under all of Transmeta’s Intellectual Property Rights in
and to Transmeta Technology to:



  (a)   use, reproduce and create Sony Improvements based upon the Transmeta
Technology for Sony and third-party customers of Sony, solely for the purpose of
designing and developing LongRun2 Products for * * * CMOS semiconductor
technology generations (and any intermediate (i.e., internode) generations
thereof) (“Licensed LongRun2 Products”);     (b)   manufacture (and Have
Manufactured), use, offer for sale, sell, or import Licensed LongRun2 Products;
and     (c)   use, reproduce, modify, translate, summarize and distribute the
Transmeta Documents, provided that Sony will comply with the confidentiality
obligations hereunder to the extent Transmeta Confidential Information (as
defined below) is included.



    It is acknowledged and agreed by the parties that the rights and license
granted under this Section expressly include the right and license for Sony to
utilize any Transmeta Technology to provide Foundry Services to any third-party
customers of Sony in order for such third-party customers to design and develop
Licensed LongRun2 Products for exclusive manufacture by Sony solely for such
third-party customers, and to use, offer for sale, sell, or import such Licensed
LongRun2 Products.   2.2   Sony Subsidiaries. Sony has the right to sublicense
any (or all) of the license rights granted in Section 2.1 to any Sony
Subsidiary. Sony, however, hereby guarantees the compliance by each and every
such Sony Subsidiary with the terms and conditions of this Agreement, and Sony
and such Sony Subsidiaries shall be jointly and severally liable for any breach
thereof by any such Sony Subsidiary.   2.3   License Restrictions.



  (a)   Restrictions on Have Manufactured Rights. Sony acknowledges that any
exercise of its “Have Manufactured” rights under Section 2.1 is expressly
contingent upon Sony entering into a written agreement with its contract
designer(s) or manufacturer(s) for the design or manufacture of Licensed
LongRun2 Products (a “Contract Manufacturing Agreement”). Each Contract
Manufacturing Agreement that Sony enters into shall contain provisions that
protect



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   3   January 2005

 



--------------------------------------------------------------------------------



 



      Transmeta’s Intellectual Property Rights in and to the Transmeta
Technology, Transmeta Technology Deliverables and Transmeta Confidential
Information to at least the same extent as the terms and conditions of this
Agreement. Sony will use its commercially reasonable efforts to enforce each
such Contract Manufacturing Agreement with at least the same degree of diligence
used by Sony to enforce similar agreements for its own products. Sony will
promptly notify Transmeta in writing of any breach of any such Contract
Manufacturing Agreement by a Sony contract designer or manufacturer relating to
the Transmeta Technology, Transmeta Technology Deliverables or Transmeta
Confidential Information of which Sony becomes aware. Sony will be liable for
any and all losses or damages of any kind suffered or incurred by Transmeta
arising out of or relating to any such breach.     (b)   Specific Restrictions.
Without limiting any restrictions or other limitations specified in
Section 2.3(a) above, Sony further acknowledges that, in no event shall Sony or
a sublicensed Sony Subsidiary authorize or permit a Sony contract designer or
manufacturer to design, manufacture, use, offer to sale, sell, or import a
Licensed LongRun2 Product for or on behalf of any party other than Sony or a
sublicensed Sony Subsidiary, as applicable.     (c)   Limited Rights. Sony’s
rights in the Transmeta Technology, Transmeta Technology Deliverables and
Transmeta Confidential Information will be limited to those expressly granted in
this Agreement. Transmeta reserves all rights in and to the Transmeta
Technology, Transmeta Technology Deliverables and Transmeta Confidential
Information not expressly granted to Sony hereunder. For the avoidance of doubt,
Sony acknowledges and agrees that it may not use, reproduce, or create Sony
Improvements based upon the Transmeta Technology, Transmeta Technology
Deliverables or Transmeta Confidential Information, or manufacture (or Have
Manufactured), offer for sale, sell, or import any products, except as expressly
authorized in this Agreement.



2.4   Royalties. For each Licensed LongRun2 Product manufactured by or for Sony
or sublicensed Sony Subsidiaries, Sony will pay Transmeta the non-refundable
royalties calculated in accordance with the royalty schedule set forth in
Exhibit D. Royalties shall accrue upon the date of completion of sale of each
Licensed LongRun2 Product. Within * * * after: (i) the end of each calendar
quarter during the term of this Agreement in which the royalty accrues and
(ii) the termination of this Agreement, Sony shall submit to Transmeta the
payment of royalties due as shown in the Royalty Report (as defined in
Section 5.2 below).



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   4   January 2005

 



--------------------------------------------------------------------------------



 



2.5   Non-Assertion by Sony of Patent Rights in Sony Improvements. Subject to
Transmeta’s compliance with all of the terms and conditions of this Agreement,
Sony, on behalf of itself and all sublicensed Sony Subsidiaries, hereby
covenants not to sue for infringement of or otherwise assert rights in any of
its Patents which are filed for the inventions generated from Sony Improvements
against:



  (a)   Transmeta and Transmeta Subsidiaries on the grounds that they are
making, using, selling, offering for sale, importing LongRun2 Products, but only
with respect to those features, techniques or functionalities of a LongRun2
Product that implement, incorporate, embody or are based on a Sony Improvement.
    (b)   distributors and customers (including but not limited to end-user
customers) of Transmeta and Transmeta Subsidiaries on the grounds that such
parties are using, selling, offering for sale, or importing LongRun2 Products
manufactured by or for Transmeta or Transmeta Subsidiaries, but only with
respect to those features, techniques or functionalities of a LongRun2 Product.
and     (c)   contract manufacturers of Transmeta and Transmeta Subsidiaries on
the grounds that such manufacturers are manufacturing LongRun2 Products solely
for Transmeta or Transmeta Subsidiaries, but only with respect to those
features, techniques or functionalities of a LongRun2 Product that implement,
incorporate, embody or are based on a Sony Improvement.



    In the event that this Agreement is assigned by Transmeta to a third party,
Sony’s or Sony Subsidiaries’ Patents which are subject matters of this
Section 2.5 shall be limited to those implemented in the LongRun2 Products which
have been manufactured by or for Transmeta or Transmeta Subsidiaries as of the
date of such assignment.   2.6   Additional Patent Licensing. At Transmeta’s
request, at any time during the term of this Agreement, Sony will negotiate with
Transmeta in good faith (but not be obligated to agree to) the granting of a
license under any Sony Patent related to Transmeta’s LongRun2 Products. The
terms of such license, if agreed upon, will be documented in a separate
agreement.   3.   TECHNOLOGY TRANSFER SERVICES AND FEES   3.1   Transmeta
Obligations: Subject to Sony’s payment of the technology transfer services fee
in accordance with Section 3.5 below, during the * * * period following the
Effective Date (the “Technology Transfer Services Period”), Transmeta will
deliver to Sony: (i) the Transmeta Technology Deliverables as set forth in
Exhibit A; and (ii) certain technology training as set forth in Exhibit A in
accordance with the terms specified therein (“Technology Transfer Training”) as
soon as can be mutually



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   5   January 2005

 



--------------------------------------------------------------------------------



 



    agreed. Transmeta will make delivery of the items identified in * * * of
Exhibit A within * * * after the execution of this Agreement. Items identified
in * * * of Exhibit A will be delivered as soon as * * *. The parties
acknowledge that items identified in * * * of Exhibit A have been delivered by
Transmeta to Sony in accordance with that certain Mutual Non-Disclosure
Agreement * * *. (the “Mutual NDA”) Unless otherwise agreed in writing between
the parties, Transmeta will have no obligation to provide additional
deliverables or training of any kind after the expiration of the Technology
Transfer Services Period.   3.2   Technical Support Services and Maintenance
Services. At Sony’s request, and subject to Transmeta’s mutual agreement, and
subject to Sony’s payment of the applicable fees in accordance with Section 3.6,
during the term of this Agreement, Transmeta will provide or make available to
Sony the technical support services, as specified in Exhibit B (“Technical
Support Services”), and the maintenance services, as specified in Exhibit B
(“Maintenance Services”). Notwithstanding the foregoing, Sony may cancel
Technical Support Services and Maintenance Services, at any time, upon at least
* * * prior written notice.



3.3   Provision of Transmeta Technology “AS IS”. The Transmeta Technology,
Transmeta Technology Deliverables, Technology Transfer Training, Technical
Support Services and Maintenance Services are provided “AS IS”.



3.4   Acknowledgement of Confidential Information. Sony acknowledges that the
Transmeta Technology, Transmeta Technology Deliverables, Technology Transfer
Training, Technical Support Services and Maintenance Services contain and will
disclose to Sony certain highly valuable trade secrets of Transmeta unless and
until those falls into any of the exceptions as provided in Section 7.3 below.



3.5   Technology Transfer Services Fee. In consideration of Transmeta’s delivery
of the Transmeta Technology Deliverables and Technology Transfer Training
pursuant to Section 3.1 during the Technology Transfer Services Period, Sony
will pay Transmeta a one-time technology transfer fee of * * * in accordance
with the payment schedule set forth in Exhibit C. The technology transfer fee
payable by Sony hereunder is non-refundable and non-recoupable, and is not
creditable against the royalties which may become payable by Sony under Section
2.4. This payment is in no way dependent upon Sony successfully manufacturing a
Licensed LongRun2 Product or “bringing up” a Licensed LongRun2 Product
production process.



3.6   Technical Support Services and Maintenance Services Fee. In consideration
of Transmeta providing Technical Support Services and Maintenance Services
pursuant to Section 3.2, Sony will pay Transmeta a fee in accordance with the
payment schedule set forth in Exhibit B. The fees for Technical Support Services
and Maintenance Services payable by Sony hereunder are non-refundable and
non-recoupable, and are not creditable against the royalties which may become
payable by Sony under Section 2.4. If Sony cancels Technical Support Services
and Maintenance Services in accordance with the provisions of Section 3.2, the
fees payable by Sony



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   6   January 2005

 



--------------------------------------------------------------------------------



 



    will be pro-rated based on the period for which Transmeta has performed (and
continues to perform) such Technical Support Services or Maintenance Service
until such scheduled cancellation date.   4.   PAYMENT, INTEREST AND TAXES  
4.1   Payment Method. All payments by Sony shall be made in U.S. dollars by wire
transfer to the bank account to be separately designated in writing by
Transmeta.   4.2   Interest and Other Payment Terms. Any payments made after the
applicable due date will incur interest at the rate of * * *. All amounts
specified in this Agreement will be paid in U.S. dollars and will not be subject
to setoff against any amounts of claims that Transmeta owes to Sony under this
Agreement or under any other agreement.   4.3   Taxes. Sony will pay any and all
national, state, prefecture, city, local and other excise, sales, use,
value-added and other taxes and duties imposed by any and all applicable laws
and regulations in Japan in respect of the payments made under this Agreement or
otherwise arising out of this Agreement, other than taxes based upon Transmeta’s
net income. If it is required under applicable law, Sony may pay, on Transmeta’s
behalf, any withholding taxes that are required to be paid under applicable law.
In this event, Sony will furnish Transmeta with written documentation of such
payments, including but not limited to receipts, of any and all such taxes paid
by Sony.   5.   RECORDS AND AUDIT REQUIREMENTS   5.1   Records. For * * * after
the completion of each calendar quarter, Sony will maintain complete and
accurate books, records and accounts as are reasonably necessary to verify the
royalty payments made by Sony hereunder.   5.2   Reports. Within * * * after
(i) the end of each calendar quarter during the term of this Agreement; and
(ii) the termination of this Agreement, Sony will furnish to Transmeta a written
report specifying the royalties owed for the relevant period (“Royalty Report”).
If no royalties are due, that fact will be shown on such Royalty Report. The
content, form and format of such Royalty Reports will be as mutually agreed to
by the parties, but will include, at a minimum, the quantity of each
royalty-bearing Licensed LongRun2 Product.   5.3   Audit. During the term of
this Agreement and for a period of * * * thereafter, upon at least * * * prior
written notice to Sony, Transmeta will have the right, at its own cost and
expense, to authorize a certified public accounting firm as agreed by Sony, with
Sony’s prior consent which will not be unreasonably withheld or delayed, to
audit Sony’s books, records, and accounts, and other relevant information for
the purpose of verifying the accuracy of the amount of royalties reported by
Sony in Royalty Reports pursuant to Section 5.2, provided that such audit shall
be conducted during the normal business hours of Sony and no more frequently
than once a year. If the



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   7   January 2005

 



--------------------------------------------------------------------------------



 



    accounting firm concludes that additional amounts were owed during the
audited period, Sony will pay such additional amounts plus interest calculated
in accordance with Section 4.2, within * * * of the date Transmeta delivers the
accounting firm’s written report to Sony. Transmeta will pay the fees and
expenses charged by the accounting firm; provided however, if the audit
discloses that the royalties payable by Sony for the audited period are more
than * * * of the amounts actually paid for such period, then Sony will pay the
reasonable fees and expenses charged by the accounting firm.   6.   TERM AND
TERMINATION   6.1   Term. This Agreement will begin on the Effective Date and
will remain in force * * * unless and until terminated in accordance with
Section 6.2. Notwithstanding the foregoing, this Agreement will automatically
extend for additional * * * periods unless Sony notifies Transmeta in writing at
least * * * prior to the then applicable expiration date that Sony does not want
this Agreement to extend. At Sony’s request, at the time of any extension of
this Agreement, Transmeta will negotiate with Sony in good faith revision of
terms and conditions of this Agreement, including, but not limited to discount
of the royalty.   6.2   Termination. Either party may terminate this Agreement:
(i) if the other party breaches any material term or condition of this Agreement
that is curable and fails to cure such breach within * * * following receipt of
written notice from the non-breaching party; or (ii) immediately upon written
notice to the other party if such other party breaches any material term or
condition of this Agreement that is not curable.   6.3   Effect of Termination.
Upon the termination of this Agreement by either party pursuant to Section 6.2:
(i) except as otherwise expressly provided in this Agreement, all licenses and
rights granted to Sony hereunder will immediately terminate; (ii) Sony shall
promptly return to Transmeta or destroy all Transmeta Confidential Information
and all Transmeta Technology Deliverables in its possession or control and
provide Transmeta with an officer’s written certification, certifying to the
return or destruction of all such Transmeta Confidential Information and
Transmeta Technology Deliverables, provided that Sony (and sublicensed Sony
Subsidiaries) may retain a reasonable number of copies thereof necessary for the
provision of maintenance services to its then existing customers to which Sony
and/or Sony Subsidiaries had already sold the Licensed LongRun2 Products; and
(iii) Transmeta shall promptly return to Sony or destroy all of Sony
Confidential Information that Transmeta may have obtained through the course of
this Agreement, and provide Sony with an officer’s written certification,
certifying to the return or destruction of all such Confidential Information.  
6.4   Survival. Sony’s obligation to pay any accrued unpaid amounts due to
Transmeta will survive termination of this Agreement in case of termination for
any reason. The rights and obligations of the parties under Sections 1, 2.3, 2.5
(except if Sony



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   8   January 2005

 



--------------------------------------------------------------------------------



 



    terminates this Agreement pursuant to Section 6.2), 3.3, 3.4, 4, 5, 6.3,
6.4, 7, 8, 9, 10, 11 and 12 of this Agreement also will survive the termination
of this Agreement for any reason. The license rights granted by Transmeta under
Sections 2.1 and 2.2 will survive termination of this Agreement by either party
pursuant to Section 6.2 with respect to any and all Licensed LongRun2 Products
sold and invoiced by Sony or a sublicensed Sony Subsidiary prior to the
effective date of termination and, subject to Sony’s payment of the applicable
royalties in accordance with the terms of this Agreement, any Licensed LongRun2
Products manufactured by Sony or a sublicensed Sony Subsidiary prior to the
effective date of termination. Notwithstanding the foregoing, Section 2.5 will
survive termination only to the extent of Sony’s or Sony Subsidiaries’ Patents
which are implemented in the LongRun2 Products which have been manufactured by
or for Transmeta or Transmeta Subsidiaries as of the date of such termination.  
6.5   Confirmation of Sony’s License Rights. The parties acknowledge that the
Transmeta Technology is “intellectual property” as defined in Section 101(56) of
the U.S. Bankruptcy Code (the “Code”), that this Agreement is governed by
Section 365(n) of the Code, and that Sony will have the right to exercise all
rights provided by Section 365(n) of the Code with respect to the Transmeta
Technology. Without limiting the foregoing, the parties agree that in the event
that any bankruptcy proceeding is filed by or against Transmeta, and the
bankruptcy trustee or debtor-in-possession rejects this Agreement, Sony will
have the right to exercise all rights provided by Section 365(n) of the Code,
including the right to retain its license rights to the Transmeta Technology
under this Agreement and any agreement ancillary to this Agreement, subject to
Sony’s ongoing payment of any royalties payable hereunder.   7.  
CONFIDENTIALITY   7.1   Confidential Information. “Confidential Information”
means any business or technical information that a party hereto desires to
protect against unauthorized use or disclosure that: (i) is disclosed in writing
and is identified and/or marked by the disclosing party as Confidential
Information at the time of disclosure; or (ii) is disclosed in any other manner
and, under the circumstances of disclosure or due to the nature of the
information, a person exercising reasonable business judgment would understand
to be confidential or proprietary. Without limiting the generality of the
foregoing, Confidential Information may include, but is not limited to, any
information relating to business processes, operations, product plans, designs,
costs, product prices and names, finances, marketing plans, business
opportunities, personnel, research, development or know-how; and the terms and
conditions of this Agreement. In addition, for the purpose of this Agreement:
(i) the Transmeta Technology and Transmeta Technology Deliverables and
information disclosed by Transmeta in connection with providing Technology
Transfer Training pursuant to Section 3.1 and Technical Support Services and
Maintenance Services pursuant to Section 3.2 shall be deemed Transmeta’s
Confidential Information unless and until such information falls into any of the
exceptions as provided in Section 7.3 below;



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   9   January 2005

 



--------------------------------------------------------------------------------



 



    and (ii) any Sony Improvements that Sony provides to Transmeta pursuant to
this Agreement shall be deemed Sony Confidential Information unless and until
such information falls into any of the exceptions as provided in Section 7.3
below. For the avoidance of doubt, it is acknowledged and agreed by the parties
that Sony has no obligation to disclose Sony Improvements to Transmeta under
this Agreement.   7.2   Use and Disclosure Restrictions. Neither party will use
the other party’s Confidential Information except for the purposes of exercising
its rights and fulfilling its obligations hereunder, and will not disclose such
Confidential Information to any third party except to its employees and
consultants as is reasonably required in connection with the exercise of its
rights and the fulfillment of its obligations under this Agreement (and, in case
of any consultants, only subject to binding use and disclosure restrictions at
least as protective as those set forth herein to be executed in writing by such
consultants). In addition, Sony may disclose Transmeta’s Confidential
Information to any (i) Sony Subsidiary to which Sony grants a sublicense
pursuant to Section 2.2 hereof, (ii) to any third-party designer or manufacturer
of Sony or such a sublicensed Sony Subsidiary for the purpose of exercising its
rights under Section 2.1(b); and (iii) to any third-party customer of Sony or
such a sublicensed Sony Subsidiary for the purpose of exercising its rights
under Section 2.1; provided, that prior to any such disclosure, each such third
party customer must execute a written non-disclosure agreement with Sony that
contains use and disclosure restrictions at least as protective as those set
forth herein. Each party will use all reasonable efforts to protect and to
maintain the confidentiality of all of the other party’s Confidential
Information in its possession or control by using the efforts that such party
ordinarily uses with respect to its own proprietary information of similar
nature and importance, but in no event less than reasonable efforts. The
foregoing obligations will not restrict either party from disclosing the terms
of this Agreement: (i) pursuant to the order or requirement of a court,
administrative agency, or other governmental body, provided that the party
required to make such a disclosure gives reasonable notice to the other party,
to the extent reasonably practicable, so that the other party may contest such
an order or requirement; (ii) on a confidential basis to its legal or
professional financial advisors; (iii) as required under applicable securities
regulations; and (iv) subject to execution of reasonable and customary written
confidentiality agreements consistent with the restrictions set forth herein, to
present or future providers of capital and/or potential acquirers of such party
or its assets associated with the subject matter of this Agreement.   7.3  
Exclusions. The obligations set forth in Section 7.2 will not apply to any
information that: (i) is or becomes generally known to the public through no
fault or breach of this Agreement by the receiving party; (ii) the receiving
party can document was rightfully known to the receiving party at the time of
disclosure without an obligation of confidentiality; (iii) the receiving party
can document was independently developed by the receiving party without use of
the disclosing party’s Confidential Information; or (iv) the receiving party
rightfully obtains from a third party without restriction on use or disclosure.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   10   January 2005

 



--------------------------------------------------------------------------------



 



8.   OWNERSHIP   8.1   Transmeta Ownership. Sony acknowledges and agrees that,
as between Transmeta and Sony, Transmeta owns all right, title, and interest in
and to the Transmeta Technology Deliverables, Transmeta Technology and Transmeta
Confidential Information, including all Intellectual Property Rights therein.  
8.2   Sony Ownership. Transmeta acknowledges and agrees that, as between Sony
and Transmeta, Sony owns all right, title, and interest in and to the Sony
Improvements and Sony Confidential Information, including all Intellectual
Property Rights therein.   8.3   Proprietary Notices. Each party will not delete
or in any manner alter the patent, copyright, trademark, and other proprietary
rights notices of the other party (and its suppliers, if any) appearing on the
documents (including but not limited to the Transmeta Technology and/or
Transmeta Technology Deliverables, Sony Improvements), as provided or otherwise
made available by the other party hereunder. Each party shall reproduce such
notices on all copies it makes of the documents, as permitted hereunder.   8.4  
It is acknowledged and agreed by the parties that Sections 8.1 and 8.2 shall not
affect each party’s ownership of any Intellectual Property Rights which exists
as of the Effective Date or will be generated independent of this Agreement
thereafter.   9.   REPRESENTATIONS AND WARRANTIES   9.1   Warranty of Authority.
Each party represents and warrants to the other party that it has the necessary
corporate power, right and authority to enter into this Agreement, to carry out
its obligations under this Agreement, and to grant the rights herein granted.  
9.2   Warranty Disclaimer of Transmeta. EXCEPT AS EXPRESSLY SET FORTH IN SECTION
9.1, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRANSMETA SPECIFICALLY
AND EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OR CONDITIONS WITH RESPECT TO THE
TRANSMETA TECHNOLOGY, TRANSMETA TECHNOLOGY DELIVERABLES, TECHNOLOGY TRANSFER
TRAINING, TECHNICAL SUPPORT SERVICES AND MAINTENANCE SERVICES, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES OR CONDITIONS
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUALITY, OR
NON-INFRINGEMENT, EVEN IF TRANSMETA HAS BEEN MADE AWARE OF ANY PARTICULAR SONY
REQUIREMENTS.   9.3   Warranty Disclaimer of Sony. EXCEPT AS EXPRESSLY SET FORTH
IN SECTION 9.1, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, SONY
SPECIFICALLY AND EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OR CONDITIONS
REGARDING SONY IMPROVEMENTS, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE,
INCLUDING ANY



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   11   January 2005

 



--------------------------------------------------------------------------------



 



    IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, QUALITY, OR NON-INFRINGEMENT, EVEN IF SONY HAS BEEN MADE
AWARE OF ANY PARTICULAR TRANSMETA’S REQUIREMENTS.   10.   INFRINGEMENT INDEMNITY
  10.1   Transmeta Obligations. Subject to Sections 10.2 and 10.4, Transmeta
will, at its expense: (i) defend any third-party action or proceeding brought
against Sony (or a Sony Subsidiary) to the extent that it is based upon a claim
that the Transmeta Technology and/or Transmeta Technology Deliverables, as
provided by Transmeta to Sony under this Agreement, infringes or misappropriates
any Intellectual Property Rights of any third party; and (ii) settle such claim
and pay any costs, damages and reasonable attorneys’ fees attributable to such
claim incurred by Sony and/or Sony Subsidiaries in relation to this claim or
that are payable in a settlement approved in advance and in writing, by
Transmeta, provided, however, that Transmeta shall not enter into any settlement
that would impose any obligations or liability upon Sony, without Sony’s prior
written consent.   10.2   Conditions to Defense Obligations. Transmeta will have
no obligations to Sony under this Section 10 unless Sony: (i) provides Transmeta
with prompt written notice of the claim; (ii) provides Transmeta with all
reasonable information and assistance, at Transmeta’s expense, to defend or
settle the claim; and (iii) (subject to the provisos as set forth in
Sections 10.1 (ii)), grants Transmeta authority and sole control of the defense
and settlement of the claim. Sony reserves the right to retain counsel, at
Sony’s expense, to participate in the defense and settlement of any such claim.
  10.3   Injunctions. If Sony’s use of the Transmeta Technology and/or Transmeta
Technology Deliverables is, or in Transmeta’s opinion is likely to be, enjoined
due to a claim of the type specified in Section 10.1 above, then Transmeta will,
at its sole option and expense: (i) procure for Sony the right to continue using
the Transmeta Technology and/or Transmeta Technology Deliverables under the
terms of this Agreement; and/or (ii) replace or modify the Transmeta Technology
and/or Transmeta Technology Deliverables to make it non-infringing but
substantially equivalent in function; or (iii) if options (i) and (ii) above
cannot be accomplished despite Transmeta’s best efforts, then Transmeta and Sony
will work together to determine an mutually agreed-upon alternative solution.  
10.4   Exclusions. Notwithstanding the terms of Section 10.1, Transmeta will
have no liability for any infringement or misappropriation claim of any kind to
the extent it results from: (i) modifications to the Transmeta Technology or
Transmeta Technology Deliverables not made by Transmeta or a party authorized in
writing by Transmeta, if a claim would not have occurred but for such
modifications; (ii) the combination, operation or use of the Transmeta
Technology or Transmeta Technology Deliverables with any data, software,
products or devices not provided by Transmeta or in connection with processes
not provided by Transmeta, if a claim would not have



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   12   January 2005

 



--------------------------------------------------------------------------------



 



    occurred but for such combination, operation or use; (iii) Sony’s failure to
use updated or modified versions of the Transmeta Technology or Transmeta
Technology Deliverables provided by Transmeta to avoid a claim; (iv) use of the
Transmeta Technology or Transmeta Technology Deliverables by or on behalf of
Sony or any Sony Subsidiary other than in accordance with this Agreement; or
(v) use of the Transmeta Technology or Transmeta Technology Deliverables in any
manner that would cause Transmeta to continue to incur liability to a third
party with respect to an infringement or misappropriation claim after notice
from Transmeta to cease use thereof.   10.5   Sole Remedy of Sony. AS BETWEEN
TRANSMETA AND SONY, THE PROVISIONS OF THIS SECTION 10 SET FORTH TRANSMETA’S SOLE
AND EXCLUSIVE OBLIGATIONS, AND SONY’S SOLE AND EXCLUSIVE REMEDIES, WITH RESPECT
TO ANY THIRD-PARTY INTELLECTUAL PROPERTY RIGHTS INFRINGEMENT OR MISAPPROPRIATION
CLAIMS OF ANY KIND RELATED TO THE TRANSMETA TECHNOLOGY, TRANSMETA TECHNOLOGY
DELIVERABLES, LONGRUN2 PRODUCTS, AND ANY TECHNOLOGY TRANSFER TRAINING, TECHNICAL
SUPPORT SERVICES AND MAINTENANCE SERVICES PROVIDED BY OR FOR TRANSMETA UNDER
THIS AGREEMENT.   11.   LIMITATION OF LIABILITY   11.1   Exclusion of Damages.
NEITHER PARTY WILL BE LIABLE FOR ANY INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF USE, DATA, BUSINESS, PROFITS, OR
GOODWILL) IN CONNECTION WITH, ARISING OUT OF, OR RELATING TO THIS AGREEMENT OR
THE USE OF THE TRANSMETA TECHNOLOGY, TRANSMETA TECHNOLOGY DELIVERABLES OR FROM
TECHNOLOGY TRANSFER TRAINING, TECHNICAL SUPPORT SERVICES OR MAINTENANCE SERVICES
PERFORMED BY TRANSMETA UNDER THIS AGREEMENT, OR SONY IMPROVEMENTS, WHETHER SUCH
LIABILITY ARISES FROM ANY CLAIM BASED UPON CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, AND WHETHER OR NOT A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. The foregoing limitation will not
apply to or restrict in any manner: (a) either party’s liability arising from a
breach of Section 7; (b) either party’s liability arising out of any
infringement, misappropriation or violation of the other party’s Intellectual
Property Rights; or (c) Sony’s liability arising from a breach of Section 2.3.  
11.2   Total Liability. IN NO EVENT WILL EACH OF TRANSMETA’S TOTAL LIABILITY TO
SONY AND SONY’S TOTAL LIABILITY TO TRANSMETA IN CONNECTION WITH, ARISING OUT OF,
OR RELATING TO THIS AGREEMENT, FROM ALL CAUSES OF ACTION AND THEORIES OF
LIABILITY, EXCEED * * *. The foregoing limitation will not apply to or restrict
in



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   13   January 2005

 



--------------------------------------------------------------------------------



 



    any manner: (a) either party’s liability arising from a breach of Section 7;
(b) either party’s liability arising out of any infringement, misappropriation
or violation of the other party’s Intellectual Property Rights; or (c) Sony’s
liability arising from any breach of Section 2.3.   11.3   Acknowledgment. Sony
acknowledges that Transmeta has entered into this Agreement in reliance on the
above limitations of liability, and that the same constitute a material basis of
the bargain between the parties. The parties have agreed that the limitations
specified above will survive any expiration or termination of this Agreement and
will apply even if any limited remedy specified in this Agreement is found to
have failed of its essential purpose.   12.   GENERAL PROVISIONS   12.1  
Assignment. Neither party may assign or transfer this Agreement and/or any
rights and/or obligations hereunder, in whole or in part, whether by operation
of law or otherwise, without the other party’s express prior written consent,
which consent will not be unreasonably delayed or withheld; provided that any
such assignee or transferee shall agree in writing to be bound by the terms and
conditions of this Agreement. Any attempt to assign or transfer this Agreement,
without such consent, will be null and void and without effect. Notwithstanding
the foregoing, either party may assign or transfer this Agreement, without the
other party’s consent, to a third party that succeeds to all or substantially
all of its assets or related business (whether by sale, merger, operation of law
or otherwise), and Transmeta may so assign this Agreement to an assignee or
transferee of, or successor in interest to, Transmeta’s rights to license the
Intellectual Property Rights in and to the Transmeta Technology; provided that
any such assignee, transferee or successor agrees in writing to be bound by the
terms and conditions of this Agreement. Subject to the foregoing, the rights and
obligations of the parties will be binding upon and inure to the benefit of the
parties’ permitted successors and lawful transferees and assigns. Sony agrees,
represents and warrants on behalf of itself and all sublicensed Sony
Subsidiaries that it will not transfer or assign any Patents for which Sony
covenants not to sue under Section 2.5, except under terms and conditions that
bind the transferee or assignee to the terms of Section 2.5.   12.2  
Independent Contractors. In performing their respective duties under this
Agreement, each of the parties will be operating as an independent contractor.
Nothing contained herein will in any way constitute any association,
partnership, or joint venture between the parties hereto. Neither party will
have the power to bind the other party or incur obligations on the other party’s
behalf without the other party’s prior written consent.   12.3   Equitable
Relief. Each party acknowledges and agrees that any breach of this Agreement
with respect to the other party’s Intellectual Property Rights or Confidential
Information may cause such other party to incur irreparable harm and significant
injury that would be difficult to ascertain and would not be compensable



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   14   January 2005

 



--------------------------------------------------------------------------------



 



    by damages alone. Accordingly, each party acknowledges and agrees that, in
addition to any and all remedies that the non-breaching party may have at law or
otherwise with respect to such a breach, the non-breaching party will have the
right to obtain specific performance, injunction or other appropriate equitable
relief.   12.4   Notice. All notices required or permitted under this Agreement
will be in writing and delivered by confirmed facsimile transmission, by courier
or overnight delivery services, or by certified mail, and in each instance will
be deemed given upon receipt. All communications will be sent to the addresses
set forth below or to such other address as may be specified by either party to
the other in accordance with this Section. Either party may change its address
for notices under this Agreement by giving written notice to the other party by
the means specified in this Section.

     
Transmeta:
  Sony:
David R. Ditzel
  President
* * *
  SoC Business Group
 
   

  Semiconductor Solutions Network Company
 
   
3990 Freedom Circle, Santa Clara, CA 95054, U.S.A.
  Shinagawa Seaside Business Center, 4-12-3 Higashishinagawa, Shinagawa-ku,
Tokyo 140-0002, Japan
 
   
 
   

 

--------------------------------------------------------------------------------

 
   
With a copy to:
   
John O’Hara Horsley
   
* * *
   



12.5   Compliance with Law; Export Controls. Each party will comply with all
laws and regulations applicable to such party’s performance of this Agreement.
Without limiting the generality of the foregoing, each party will comply fully
with all relevant export laws and regulations of the United States and Japan and
all other countries having competent jurisdiction (“Export Laws”) to ensure that
neither the Transmeta Technology, Transmeta Technology Deliverables nor any
direct product thereof or technical data related thereto is: (i) exported or
re-exported directly or indirectly in violation of Export Laws; or (ii) used for
any purposes prohibited by the Export Laws, including, but not limited to,
nuclear, chemical, or biological weapons proliferation.



12.6   Waiver. No failure by either party to exercise or enforce any of its
rights under this Agreement will act as a waiver of such rights, and no waiver
of a breach in a particular situation will be held to be a waiver of any other
or subsequent breach.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   15   January 2005

 



--------------------------------------------------------------------------------



 



12.7   Severability. If any provision of this Agreement is found invalid or
unenforceable, that provision will be enforced to the maximum extent possible,
and the other provisions of this Agreement will remain in force.   12.8  
Non-Exclusive Remedy. Except as otherwise set forth in this Agreement, the
exercise by either party of any of its remedies under this Agreement will be
without prejudice to its other remedies under this Agreement or otherwise.  
12.9   Force Majeure. Neither party will be liable to the other party for any
delay or failure in its performance of this Agreement to the extent that such
delay or failure is due to causes beyond it’s reasonable control, including, but
not limited to, acts of God, fires, earthquake, explosions, labor disputes, war,
terrorism, riots, inability to obtain energy or supplies, provided, that the
non-performing party promptly furnishes notice to the other party and resumes
performance as soon as practicable.   12.10   Governing Law. This Agreement will
be governed by and construed in accordance with the laws of the State of
California. The parties expressly disclaim the application of the U.N.
Convention on Contracts for the International Sale of Goods.   12.11   Entire
Agreement. This Agreement, including its exhibits, constitutes the complete and
exclusive understanding and agreement between the parties relating to the
subject matter hereof and supersedes all contemporaneous and prior
understandings, agreements and communications (both written and oral) relating
to its subject matter. No modifications, alterations or amendments will be
effective unless in writing signed by duly authorized representatives of both
parties.   12.12   Publicity. Except as required by applicable law, neither
party will individually make or issue any press release or public statement
related to this Agreement or any of the rights or obligations undertaken by
either party hereunder unless agreed otherwise in writing by both parties prior
to the issuance of any such press release or public statement, provided that if
a party is required by applicable law to make or issue any press release or
statement, such party shall immediately notify the other party and both parties
shall discuss in good faith the contents and timing thereof.   12.13  
Counterparts. This Agreement may be executed in multiple counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.   12.14   Negotiations. The parties will attempt to
resolve all disputes, claims, or controversies arising under or related to this
Agreement or its subject matter or any right or obligation created by this
Agreement (“Dispute”) through good faith negotiations conducted by the
representatives of the parties. The party asserting the Dispute will give prompt
notice to the other party describing the Dispute in reasonable detail (“Dispute
Notice”).



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   16   January 2005

 



--------------------------------------------------------------------------------



 



12.15   Arbitration. If the parties are unable to resolve a Dispute through good
faith negotiations conducted in accordance with the provisions of Section 12.14
above, then, the Dispute will be resolved by binding arbitration conducted
(i) in Santa Clara County, California by the American Arbitration Association
(“AAA”) in accordance with its Commercial Arbitration Rules then in effect if
Transmeta is the defendant, and (ii) in Tokyo, Japan by the Japan Commercial
Arbitration Association in accordance with its Commercial Arbitration Rules then
in effect if Sony is the defendant. The arbitration will be conducted in the
English language. The number of arbitrators shall be three (3) and they shall be
appointed in accordance with the applicable rules. The award rendered by the
arbitrators will be final, binding and non-appealable. Judgment upon such award
may be entered in any court of competent jurisdiction. All costs incurred in
conducting the arbitration (other than fees of counsel) will be shared equally
by the parties.



12.16   Reservation of Rights. Notwithstanding the foregoing provision of
Section 12.15, each party reserves the right to seek injunctive or other
equitable relief in a court of competent jurisdiction with respect to any
Dispute related to the actual or threatened infringement, misappropriation or
violation of a party’s Intellectual Property Rights or breach of Section 2
hereof.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly-authorized representatives as of the Effective Date.

              TRANSMETA CORPORATION:   SONY CORPORATION:
By:
  /s/   By:   /s/

           
Name:
  Matthew R. Perry   Name:   Masaaki Tsuruta

           
Title:
  President and CEO

--------------------------------------------------------------------------------

  Title:   President, SOC Business Group
Semiconductor Solutions Network Company 
Date:
  January 20, 2005   Date:   January 18, 2005



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   17   January 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Transmeta Technology and Transmeta Technology Deliverables

The following documents and intellectual property will be delivered
substantially in the form described below, although the exact titles and
contents may change. The specific titles and bulleted descriptions are meant to
be indicative of the content of each document.

1. Transmeta LongRun Power Management Overview

     * * *

2. Transmeta LongRun Code Morphing Software Examples



  •   Examples and documentation of * * *

3. Transmeta LongRun Product Engineering Documentation

     * * *

4. Transmeta LongRun Circuit Design Guide

     * * *

5. Transmeta LongRun2 Power Management Overview

     * * *

6. Transmeta LongRun2 * * * Design Guide

     * * *

7. Transmeta LongRun2 Circuit Design Guide

     * * *



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   18   January 2005

 



--------------------------------------------------------------------------------



 



8. Transmeta LongRun2 * * * methodology

     * * *

9. Transmeta LongRun2 Transistor Optimization Guidelines

     * * *

bh

10. Transmeta * * * Design Guide

     * * *

11. Transmeta’s Presentation Materials



  •   Instructional text, PowerPoint slides and other presentation materials
used in connection with the training classes.     •   Transmeta’s disclosure of
Proprietary Information pursuant to that certain Mutual Non-Disclosure Agreement
between Transmeta and Sony, * * *.

12. Transmeta Technology Training



    Transmeta will hold training classes for Sony as soon as can be mutually
agreed between the parties, but in no case later than * * * after the Effective
Date of this Agreement. Training classes will cover each of the topic areas
listed above. Training classes will take no more than * * * business days.

13. Additional LongRun2 IP

     * * *



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   19   January 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT B

Maintenance Services and Fees, Technical Support Services and Fees

This exhibit describes the Maintenance Services and Technical Support Services
that Transmeta will provide to Sony pursuant to Section 3.2.

Maintenance Services. Maintenance services to:

(a) evaluate, modify or correct any errors reported by Sony to Transmeta, and

(b) correct or update documentation and/or tangible material, provide bug fixes,
or otherwise maintain the Transmeta Technology, not to exceed * * * per calendar
quarter.

Maintenance Services Fee. The fee for Maintenance Services shall be * * * per
calendar quarter (which may be changed by mutual agreement between the parties
from time to time). Such fee will be due and payable * * *. Sony may request an
increased level of Maintenance Services should this not provide sufficient, at
an additional rate to be agreed to by the parties.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   20   January 2005

 



--------------------------------------------------------------------------------



 



Technical Support Services. Pursuant to Section 3.2, Sony may request technical
support services from Transmeta beyond basic Maintenance Services to assist Sony
with their implementation of Transmeta Technology. Such services and fees will
be mutually agreed to by the parties, and may be modified in writing on a
quarterly basis.

Below is a description of certain of the types of projects that Transmeta may
perform for Sony as part Technical Support Services, at Sony’s request. The
engineering personnel requirements indicated under “Project Description”, the *
* * indicated under “Estimated * * *” for each such project, and the * * * fee
indicated under “Fee * * *” are provided for estimating purposes only and are
not binding on Transmeta or Sony and do not affect the quarterly Technical
Support Service fee payable by Sony, as specified below. The specific services
and deliverables (if any) for each project performed by Transmeta as part of
Technical Support Services will be as mutually agreed to by the parties.

              Project   Estimated   Fee     Description   * * *   * * *   Total
 
 
           
Consulting on * * *
  * * *   * * *   * * *
 
           
Consulting on * * *
  * * *   * * *   * * *
 
           
Study project * * *
  * * *   * * *   * * *
 
           
Total
  * * *   * * *   * * *

Technical Support Services Fee. The fee for Technical Support Services shall be
* * * per calendar quarter, not to exceed * * * per calendar quarter. Such fee
will be due and payable * * *. Sony may request a different level of Technical
Support Services at a rate to be agreed to by the parties.



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   21   January 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Technology Transfer Service Fees

Technology Transfer Services Fee. Pursuant to Section 3.5, Sony will pay
Transmeta a one-time technology transfer services fee of * * *, as follows:



--------------------------------------------------------------------------------

     
Installment
  Due and Payable Date
 
   
* * *
  within * * * after the execution of this Agreement,
 
   
* * *
  within * * * after Transmeta’s delivery of all items identified in Sections 1
through 10 of Transmeta Technology Deliverables pursuant to Section 3.1



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   22   January 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT D

Royalties

     For any Licensed LongRun2 Product manufactured by or for Sony, Sony will
pay Transmeta royalties calculated in accordance with the royalty schedule set
forth below.

                      Cumulative wafers     Royalty for 8” wafers     Royalty
for 12" or other size wafers     * * *     * * *     * * *     * * *     * * *  
  * * *     * * *     * * *     * * *     * * *     * * *     * * *     * * *  
  * * *     * * *     * * *     * * *     * * *    

Note to Royalty Schedule



1.   [* * *].



--------------------------------------------------------------------------------

* * * Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
 

Sony / Transmeta LongRun2 Agreement   23   January 2005

 